        Case 1:15-cr-00305-VSB Document 57 Filed 05/26/21 Page 1 of 1




                                                                                       


May 26, 2021

VIA ECF

The Honorable Vernon S. Broderick
Thurgood Marshall                                   6/3/2021
United States Courthouse
40 Foley Square
New York, NY 10007


Re:   United States of America v. Gene Rodriguez, 15 Cr. 305 (VSB)

Dear Judge Broderick,

       I represent Gene Rodriguez in the above-referenced case. I write to request
the Court appoint me to represent Mr. Rodriguez pursuant to the Criminal Justice
Act nunc pro tunc as of May 19, 2021 for the violation of supervised release hearing
that took place on Friday, May 21, 2021.

      I thank the Court for your timely consideration of this request.

                                       Very truly yours,



                                       Daniel
                                       D  i lAA. M
                                                 McGuinness
                                                   G i


